276 P.3d 1012 (2012)
2012 OK 33
STATE of Oklahoma ex rel. OKLAHOMA BAR ASSOCIATION Complainant,
v.
William Louis CLARK, Jr., Respondent.
OBAD No. 1843. SCBD Nos. 5824, 5778.
Supreme Court of Oklahoma.
April 9, 2012.

ORDER OF DISBARMENT
¶ 1 On August 5, 2011, the Oklahoma Bar Association (Bar Association), notified the Office *1013 of the Chief Justice that the respondent, William Louis Clark, Jr. (lawyer/respondent), while serving as an Assistant District Attorney had pled nolo contendre to one count of embezzlement by an officer in violation of 21 O.S.2001 341 in the District Court of Kay County, Oklahoma.
¶ 2 Upon consideration of the notice of criminal charges, the Court immediately suspended the respondent and remanded the matter to the Professional Responsibility Tribunal (PRT) for a hearing regarding the imposition of discipline. Rule 7.3 of the Rules Governing Disciplinary Proceedings, 5 O.S.2011 Ch. 1, Ap. 1-A; Rules 7.7, and 7.6 of the Rules Governing Disciplinary Proceedings, 5 O.S.2011Ch. 1, App.
¶ 3 Having concluded the hearing on January 13, 2012, the PRT recommended disbarment and the imposition of costs. THE COURT FINDS:
1. In addition to the criminal conviction by a public officer by the State of Oklahoma, the respondent disregarded his responsibilities as a lawyer and for the procedures of this Court. Respondent ignored the best interest of his clients and the disciplinary procedures used by the Bar to protect the public from lawyers who fail to act diligently on their clients' behalf.
2. The respondent's criminal conviction coupled with lack of participation, conduct, and violation of the Rules of Professional Conduct, 5 O.S.2011 Ch. 1, 3-A, and Rules Governing Disciplinary Proceeding, 5 O.S.2011 Ch. 1, 1-A, warrants disbarment.
3. The respondent's interim suspension of August 17, 2011, in SCBD #5778 is hereby dissolved and the respondent is disbarred from the practice of law. See, State ex. rel. Oklahoma Bar Ass'n v. Whitebrook [Whitebook], 2010 OK 72, 242 P.3d 517; State ex rel. Oklahoma Bar Ass'n v. Phillips, 1990 OK 4, 786 P.2d 1242; State ex rel. Oklahoma Bar Ass'n v. Passmore, 2011 OK 90, 264 P.2d [P.3d] 1238, State ex rel. Oklahoma Bar Ass'n v. Cook, 1983 OK 33, 661 P.2d 531; State ex rel. Oklahoma Bar Ass'n v. Scanland, 1970 OK 94, 475 P.2d 373.
4. The Bar filed an Application to Assess Costs in the amount of $719.60 against Respondent for the expenses in this disciplinary proceeding. The application is granted. Rule 6.12 and 6.16, Rules Governing Disciplinary Proceeding, 5 O.S.2011 Ch. 1, 1-A.
IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the respondent, William Louis Clark, Jr., is disbarred and ordered to pay costs of $719.60 within 90 days of the date of this order.
ALL JUSTICES CONCUR.
/s/ [illegible]
CHIEF JUSTICE